                             Case 19-50325-BLS         Doc 39    Filed 01/04/21        Page 1 of 2




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

    In re:                                                           Chapter 11

    WOODBRIDGE GROUP OF COMPANIES,                                   Case No. 17-12560 (BLS)
    LLC, et al.,1
                                                                     Jointly Administered
                             Remaining Debtors.
    MICHAEL GOLDBERG, as Liquidating Trustee
    of the Woodbridge Liquidation Trust, successor in
    interest to the estates of Woodbridge Group of
    Companies, LLC, et al.,

                                          Plaintiff,

              v.                                                     Adv. Pro. No. 19-50325 (BLS)

    RICHARD E. ATTIG; STEPHANIE L. ATTIG,

                                          Defendants.


                                          MEDIATION STATUS REPORT

       In accordance with this Court’s Order Assigning Adversary Proceeding to Mediation and
Appointing Mediator, dated November 6, 2020, the undersigned mediator reports that the
mediation has not been completed and hereby provides a projected scheduled for completion.

       The undersigned mediator expects that the mediation will be concluded no later than April
30, 2021 for the following reasons:

             _____ A mediation session is scheduled to occur on ______________________.

             _____ A mediation session needs to be scheduled, but the mediator has been unable to
                   arrange a date and time.

             __X_ OTHER: The mediation session needs to be scheduled, and the mediator expects
             that scheduling will be finalized in January 2021.




1
             The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
             (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.
37902645.1.docx 01/04/2021
                             Case 19-50325-BLS   Doc 39   Filed 01/04/21   Page 2 of 2




Dated: January 4, 2021

                                                 /s/ Lucian B. Murley
                                                 Lucian B. Murley (DE Bar No. 4892)
                                                 SAUL EWING ARNSTEIN & LEHR LLP
                                                 1201 N. Market Street, Suite 2300
                                                 P.O. Box 1266
                                                 Wilmington, DE 19899
                                                 Telephone: (302) 421-6898
                                                 luke.murley@saul.com


cc:          Jason Pomerantz, Esq.
             Brian A. Sullivan, Esq.




                                                      2
37902645.1.docx 01/04/2021
